DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi (PG Pub 20150145375).
Considering claim 1, Sakaguchi (Figures 3-4B) teaches a charge output element, comprising: a base (2 + paragraphs 0033-0034) comprising a supporting member (21 + paragraph 0034) and a connecting member (23 + 34 + paragraph 0036) disposed on the supporting member; a flexible member sleeved (71 + paragraph 0040) on the connecting member (23 + 34 + paragraph 0036 + via the weight plate 4 + paragraph 0035) for bending deformation; a mass block (81 + 82 + paragraph 0033) assembly disposed around a circumference of the connecting member, wherein the mass block assembly is coupled to the connecting member by the flexible member and suspended above the supporting member to drive the bending deformation of the flexible member to be bent and deformed in an extending direction of the connecting member (paragraphs 0033-0036) and a piezoelectric element (72 + paragraph 0040) attached to a surface of the flexible member away from the supporting member and disposed to move along with movement of the flexible member.
Considering claim 8, Sakaguchi teaches wherein the piezoelectric element is subjected to polarization treatment in the extending direction (paragraph 0042), and the piezoelectric element and the mass block assembly (81 + 82 + paragraph 0042) are respectively fixed to two opposite sides of the flexible member away from the supporting member and close to the supporting member in a manner of being partially overlapped in the extending direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (PG Pub 20150145375) and in view of Baba (PG Pub 20050000288).
Considering claim 9, Sakaguchi teaches the applicant’s claimed limitation as described above.
However, Sakaguchi does not teach the charge output element a connector mounted inside the base, wherein the connector is electrically connected to the piezoelectric element to output a signal of the charge output from the piezoelectric acceleration sensor.
Baba (Figure 1) teaches the charge output element a connector mounted (217b + paragraphs 0111-0113) inside the base, wherein the connector is electrically connected to the piezoelectric element to output a signal of the charge output from the piezoelectric acceleration sensor (paragraphs 0111-0113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include charge output element a connector mounted inside the base, wherein the connector is electrically connected to the piezoelectric element to output a signal of the charge output from the piezoelectric acceleration sensor into Sakaguhci’s device for the benefit of providing a sensor with excellent performance.
Allowable Subject Matter
Claims 2-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering claim 2, the prior art does not teach wherein the connecting member comprises a base portion and a fixing portion which are disposed coaxially and connected to each, the flexible member is provided with a through hole corresponding to the fixing portion and penetrating the flexible member in the extending direction in combination with the rest of the applicant’s claimed limitations.  
Furthermore, claims 3-7, which depend upon claim 2, would be allowable if they depended upon an independent and allowable claim.
Considering claim 10, the prior art does not teach a pin disposed inside the connector housing and coaxially with the connector housing, wherein a first glass layer is provided between the connector housing and the pin and the connector housing and the pin are fixed by sintering using the first glass layer; a fixing ring sleeved outside the connector housing and disposed coaxially with the connector housing, wherein a second glass layer is provided between the connector housing and the fixing ring in combination with the rest of the applicant’s claimed limitations.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837